DETAILED ACTION
	In Reply filed on 01/25/2021 Claims 1- 22, 24- 38, and 53- 54 are pending. Claims 1, 6, 22, 24, and 26 are currently amended. Claims 23 and 39- 52 are canceled. Claims 53- 54 are newly added. Claims 22 and 24- 28 are withdrawn based on restriction requirement. Claims 1- 21 and 53- 54 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 7- 9, and 11- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0134621 A1 (“Tsotsis”) in view of US 2017/0029579 A1 (“Song”).
	Regarding claim 1, Tsotsis teaches a method for forming a composite structure, comprising steps of:
	Forming a fiber reinforced material to a shape of a cavity of a dry fiber preform structure ([0085- 0086] teach a pair of noodles 272 or other radius fillers being installed to fill the space between the flanges 254, webs 256, and base laminate 264 each formed of the preforms 200; [0085] further teaches the noodles 272 being formed of fiber reinforced adhesive; [0040] teaches the preform 200 being formed of fibrous material 18);
	Heating said dry fiber preform structure having the fiber reinforced material in said cavity to an infusion temperature ([0085- 0086] teaches infusing the preform 200 with a matrix material with the inclusion of heat and/or pressure to facilitate matrix infiltration and consolidation to form the composite article 250); and
	Infusing resin into said dry fiber preform structure and around said fiber reinforced material ([0085- 0086] teaches infusing the preform 200 with a matrix material with the inclusion of heat and/or pressure to facilitate matrix infiltration and consolidation to form the composite article 250); 
	Wherein said fiber reinforced material is formed to the shape of the cavity of the dry fiber preform structure before the resin is infused into the dry fiber preform structure ([0085- 0086] and Fig. 19 teach the preform 200 with noodles 272 or other radius fillers being assembled and subsequently infusing with matrix material 222).
	Tsotsis does not explicitly teach forming a fiber reinforced polymer paste to a shape of a cavity of a dry fiber preform structure.
Song teaches forming a fiber reinforced polymer paste to a shape of a cavity of a dry fiber preform structure ([0020] teaches providing a radius filler in a paste or paste-like form that may be applied to composite structure members; [0023] teaches applying the radius filler being disposed between the structural members 110, 120, 130).
Song – [0020, 0066]).

	Regarding claim 2, Tsotsis does not explicitly teach said step of forming said fiber-reinforced polymer paste to said shape of said cavity of said dry fiber preform structure includes extruding said fiber reinforced polymer paste directly into said cavity.
	Song teaches said step of forming said fiber-reinforced polymer paste to said shape of said cavity of said dry fiber preform structure includes extruding said fiber reinforced polymer paste directly into said cavity ([0070] teaches a noodle may be extruded through a nozzles with an appropriate cross section and placed in a stringer or cavity).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the extrusion as taught by Song because this is a combination of prior art elements according to known methods yielding predictable results. Additionally, one with ordinary skill in the art before the effective filing date would find it obvious to make the modification motivated by forming a noodle with a desired cross section (Song – [0070]).

Regarding claim 3, Tsotsis does not explicitly teach compacting said fiber-reinforced polymer provided to said cavity of said dry fiber preform structure.
Song teaches compacting said fiber-reinforced polymer provided to said cavity of said dry fiber preform structure ([0066] teaches pressure may be applied to a noodle after a noodle is placed in a stringer to help force material into sharp corners).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate Song – [0066]).

Regarding claim 4, Tsotsis teaches applying one or more additional dry fiber preforms (214) after said fiber reinforced material (272) is provided to said cavity of said dry fiber preform structure (200) and before infusion of said resin (Fig. 18 and [0085-0086] teach installing a pair of noodles 272 or other radius fillers to fill a space between flanges 254, webs 256, and base laminate 264 of a hat stringer; additionally applying a subsequent layer 218 of fibrous material 214; and the preform 200 and the additional fibrous material 214 then being infused with matrix material 222).
Tsotsis does not explicitly teach a fiber reinforced polymer paste.
Song teaches a fiber reinforced polymer paste ([0020] teaches providing a radius filler in a paste or paste-like form that may be applied to composite structure members).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the fiber reinforced material as taught by Tsotsis with the fiber reinforced polymer paste formation as taught by Song motivated by reasons set forth in claim 1.

Regarding claim 5, Tsotsis does not explicitly teach the step of forming said fiber-reinforced polymer paste to the shape of said cavity of said dry fiber preform structure includes molding said fiber reinforced polymer paste into said shape of said cavity and transferring said molded fiber reinforced polymer to said cavity.
Song teaches the step of forming said fiber-reinforced polymer paste to the shape of said cavity of said dry fiber preform structure includes molding said fiber reinforced polymer paste into said shape of said cavity and transferring said molded fiber reinforced polymer to said cavity ([0070] teaches a noodle being extruded through a nozzle with an appropriate cross section and placed in a stringer or cavity).


Regarding claim 7, Tsotsis does not explicitly teach compacting said fiber-reinforced polymer provided to the cavity of said dry fiber preform structure.
Song teaches compacting said fiber-reinforced polymer provided to the cavity of said dry fiber preform structure ([0066] teaches pressure may be applied to the noodle after the noodle is placed in a stringer).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the pressurizing as taught by Song motivated by reasons set forth in claim 3.

Regarding claim 8, Tsotsis teaches forming a fiber reinforced material to a shape of a cavity of a dry fiber preform structure; and then infusing resin into said dry fiber preform structure and around said polymer [0085- 0086].
Tsotsis does not explicitly teach applying one or more additional dry fiber preforms after said fiber-reinforced polymer is provided to the cavity of said dry fiber preform structure.
Song teaches applying one or more additional dry fiber preforms after said fiber-reinforced polymer is provided to the cavity of said dry fiber preform structure and before infusion of said resin ([0070] teaches the cavity being formed by structural members/preforms 302, 304, wherein a third structural member 306 is positioned after the radius filler is placed in the cavity).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the formation method of Tsotsis with the formation method of Song because this is a substitution of equivalent elements yielding predictable results. Both references teach Tsotsis – [0085]; Song – Abstract and [0070]).

Regarding claim 9, Tsotsis does not explicitly teach preparing said fiber-reinforced polymer paste by mixing a group of fibers into a resin.
Song teaches preparing said fiber-reinforced polymer paste by mixing a group of fibers into a resin ([0006, 0023, 0067] teach resin and fibers are mixed to form a composite radius filler material).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the mixing of the fibers and resin as taught by Song motivated by selecting fibers that will impart particular properties desired for the composite radius filler for a given application (Song – [0045]).

Regarding claim 11, Tsotsis does not explicitly teach said mixing a group of fibers into said resin comprises: adding a first group of fibers within said resin, said first group of fibers having a first length, wherein said first group of fibers has an aspect ratio of 2000 or less; and adding a second group of fibers within said resin, said second group of fibers having a second length that is shorter than said first length.
Song teaches said mixing a group of fibers into said resin comprises: adding a first group of fibers within said resin, said first group of fibers having a first length, wherein said first group of fibers has an aspect ratio of 2000 or less [0005]; and adding a second group of fibers within said resin, said second group of fibers having a second length that is shorter than said first length [0005].


Regarding claim 12, Tsotsis does not explicitly teach said first group of fibers includes fibers having a length between 3 and 6 millimeters.
Song teaches said first group of fibers includes fibers having a length between 3 and 6 millimeters [0033].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the fibers as taught by Song motivated by reasons set forth in claim 9.

Regarding claim 13, Tsotsis does not explicitly teach said first group of fibers comprises between 20% and 40% of a combined volume of said first and second groups of fibers; and said second group of fibers comprises between 60% and 80% by volume of said combined volume of said first and second group of fibers.
Song teaches said first group of fibers comprises between 20% and 40% of a combined volume of said first and second groups of fibers; and said second group of fibers comprises between 60% and 80% by volume of said combined volume of said first and second group of fibers [0044].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the fibers as taught by Song motivated by reasons set forth in claim 9.

Regarding claim 14, Tsotsis does not explicitly teach a combined volume of fibers comprises between 30% and 70% of a total volume of said fiber-reinforced polymer paste.
[0044, 0060].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the fibers as taught by Song motivated by reasons set forth in claim 9.

Regarding claim 15, Tsotsis does not explicitly teach adding a third group of fibers to said resin, said third group comprising carbon nano-tubes.
Song teaches adding a third group of fibers to said resin, said third group comprising carbon nano-tubes [0050, 0061].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the fibers as taught by Song motivated by reasons set forth in claim 9.

Regarding claim 16, Tsotsis does not explicitly teach adding thixotropic nanoparticles to said resin.
Song teaches adding thixotropic nanoparticles to said resin [0017,0052].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the thixotropic nanoparticles taught by Song motivated by adjusting viscosity for application of composite radius filler materials at different stages (Song – [0017, 0052]).

Regarding claim 17, Tsotsis does not explicitly teach adding a toughening agent to said resin.
Song teaches adding a toughening agent to said resin [0055].
Song – [0055]).

Regarding claim 18, Tsotsis does not explicitly teach said fiber-reinforced polymer paste comprises one or more of epoxy, phenolic, benzoxazine, and bis-maleimide (BMI) resins.
Song teaches said fiber-reinforced polymer paste comprises one or more of epoxy, phenolic, benzoxazine, and bis-maleimide (BMI) resins [0028].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the resins taught by Song motivated by selecting a resin which matches or corresponds to a resin used for composite structural members to be joined by the radius filler (Song – [0028]).

Regarding claim 19, Tsotsis does not explicitly teach said fiber-reinforced polymer paste comprises one or more of carbon fibers and fiberglass.
Song teaches said fiber-reinforced polymer paste comprises one or more of carbon fibers and fiberglass [0029].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the reinforcing agents taught by Song motivated by improving the resilience of the resin of the radius filler (Song – [0029]).

Regarding claim 20, Tsotsis teaches said composite structure is an aircraft structural element [0091].

Regarding claim 21, Tsotsis teaches the composite structure being a skin structure [0091].
Tsotsis does not explicitly teach a stiffened skin structure. 
Song teaches the composite structure being a stiffened structure [0030].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the fiber reinforced material as taught by Tsotsis with the fiber reinforced polymer paste formation as taught by Song motivated by reasons set forth in claim 1.

Claims 6, 10, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0134621 A1 (“Tsotsis”) and US 2017/0029579 A1 (“Song”), as applied to claims 1, 5, and 9, further in view of US 2015/0217508 A1 (“Rossi”).
Regarding claim 6, Tsotsis does not explicitly teach partially curing said molded fiber-reinforced polymer before transferring said molded fiber-reinforced polymer to said cavity.
Rossi teaches partially curing said molded fiber-reinforced polymer before transferring said molded fiber-reinforced polymer to said cavity (Fig. 6 and [0077]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the step in Tsotsis in view of Song and Cundiff with the step of the partial curing as taught by Ross because this is a substitution of equivalent elements yielding predictable results. The references each teach forming a radius filler and placing it within a cavity (Tsotsis – [0085] and Fig. 19; Rossi – [0077]).

Regarding claim 10, Tsotsis teaches providing the fiber reinforced polymer into a plurality of cavities ([0085- 0086] and Fig. 19)
Tsotsis does not explicitly teach the prepared fiber-reinforced polymer paste is prepared as a batch of fiber-reinforced polymer paste and separated.
[0043] teaches mixing the resin with the fibers away from an assembly site into a paste and then applying the paste to the assembly).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate the mixing of the fibers and resin as taught by Song motivated by reasons set forth in claim 9.
Rossi teaches separating a radius filler prior to introducing the radius fillers to cavities (Fig. 6 and [0085]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Tsotsis in view of Song to incorporate the cutting as taught by Rossi motivated by acquiring a radius filler with a desired length (Rossi – Fig. 6 and [0085]).

Regarding claim 53, Tsotsis teaches said fiber-reinforced polymer is formed to the shape of the cavity of the dry fiber preform structure before the resin is infused into said dry fiber preform structure and around said polymer ([0040, 0057, 0078, 0085- 0086] and Fig. 19 teach the preform 200 with noodles 272 or other radius fillers being assembled and subsequently the combination is infused with matrix material 222 such that the preform 200, which surrounds the noodles 272 or other radius fillers, is infused with resin).
Tsotsis does not explicitly teach partially curing said fiber reinforced polymer paste before the step of infusing resin into the dry fiber preform structure and around said fiber reinforced polymer.
Song teaches a fiber reinforced polymer paste ([0020] teaches providing a radius filler in a paste or paste-like form that may be applied to composite structure members).

Rossi teaches partially curing said molded fiber-reinforced polymer before transferring said molded fiber-reinforced polymer to said cavity (Fig. 6 and [0077]).
The combination of Tsotsis, Song, and Ross implies that the fiber reinforced polymer paste is partially cured before the step of infusing resin into the dry fiber preform structure and around the fiber reinforced polymer.
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the step in Tsotsis in view of Song with the step of the partial curing as taught by Ross because this is a substitution of equivalent elements yielding predictable results. The references each teach forming a radius filler and placing it within a cavity (Tsotsis – [0085] and Fig. 19; Rossi – [0077]).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0134621 A1 (“Tsotsis”) in view of US 2017/0029579 A1 (“Song”), as applied to claim 1, further in view of USP 6231941 (“Cundiff”).
	Regarding claim 54, Tsotsis teaches curing said resin infused dry fiber preform structure and said polymer at a cure temperature ([0103] teaches curing the matrix material to form a composite article 250, where curing of the matrix material 222 may include the application of heat and/or pressure to the matrix material 222).
Tsotsis does not explicitly teach a cure temperature higher than said infusion temperature.
Col. 14 lines 34- 37 teaches after the resin is completely injected into the preform, the temperature of the mold is increased to the cure temperature for the resin system).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of forming a composite structure as taught by Tsotsis to incorporate a cure temperature higher than said infusion temperature as taught by Cundiff motivated by ensuring that performance criterion are met and maintaining a lower pressure to achieve total mold cavity fill (Cundiff – Col. 14 lines 9- 37).

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
The Applicant submits that Tsotsis teaches a step of forming the polymer material to the shape of the cavity of the dry fiber preform structure occurs during the resin infusion step. Contrarily, the Applicant submits that Tsotsis does not teach the amended limitation of claim 1 which states “wherein said fiber-reinforced polymer paste is formed to the shape of the cavity of the dry fiber preform structure before the resin is infused into the dry fiber preform structure.”
The Examiner respectfully disagrees. Tsotsis and Song do teach and/or suggest the amended limitation. Specifically, in paragraph [0085] Tsotsis teaches 
additional composite components (not shown) may be assembled with the preform 200. For example, a pair of noodles 272 (FIGS. 18-20) or other radius fillers may be installed to fill the space between the flanges 254 (FIG. 19), webs 256 (FIG. 19), and base laminate 264 (FIG. 19) of a hat stringer 252 (FIG. 19) formed using one or more preforms 200 as described below. The noodles 272 may be formed of unidirectional tow, woven fabric, fiber-reinforced adhesive, or other material for filling the radii between the mandrel 216 and the hat-section 204 preform 200.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744